                           UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF CALIFORNIA


  LINDA CRAWFORD,                               Case No: 2:18-CV-00901-JAM-KJN

              Plaintiff,                        ORDER DISMISSING ENTIRE ACTION
                                                WITH PREJUDICE
       vs.

  AETNA LIFE INSURANCE COMPANY;
  and AUTOZONE, INC. LONG TERM
  DISABILITY PLAN,

              Defendants.



                                     ORDER

       The parties having stipulated that this matter has been resolved in its entirety and
each side to bear their own attorneys fees and costs, this matter is hereby dismissed
with prejudice.


       IT IS SO ORDERED.


Dated: 11/15/18                    /s/ John A. Mendez__________________
                                   HONORABLE JOHN A. MENDEZ
                                   UNITED STATES DISTRICT COURT JUDGE
